TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 7, 2015



                                      NO. 03-15-00344-CV


      Deandra Isaiah Jones and 2011 Chevy Camaro SS TX LP DG9L58, Appellants

                                                 v.

                                  The State of Texas, Appellee




         APPEAL FROM 20TH DISTRICT COURT OF MILAM COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on May 5, 2015. Deandra Isaiah

Jones has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Deandra Isaiah Jones shall pay all costs relating to this appeal, both in this Court and

the court below.